PER CURIAM.
We affirm the conviction and sentence in this case except that we reverse and strike the order requiring restitution because the record shows the theft victim recovered the stolen television and we reverse and strike the award of court costs imposed without notice and hearing. See Wood v. State, 544 So.2d 1004 (Fla.1989); Harriel v. State, 520 So.2d 271 (Fla.1988); Burgess v. State, 569 So.2d 829 (Fla. 5th DCA 1990); McMahon v. State, 561 So.2d 1284 (Fla. 5th DCA 1990); Clark v. State, 560 So.2d 264 (Fla. 5th DCA 1990).
AFFIRMED in part; REVERSED in part.
COWART, GRIFFIN and DIAMANTIS, JJ., concur.